Citation Nr: 1036016	
Decision Date: 09/23/10    Archive Date: 09/30/10

DOCKET NO.  06-04 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an increased rating for degenerative disc disease 
(DDD) involving the thoracic and lumbar spine(s) with Schmorl's 
node at T12-L1, L1-2, and L2-3 and mild disc bulging at L1-2, L2-
3, and L5-S1, currently evaluated as 40 percent disabling. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran reportedly had active duty service from December 1992 
to December 1997 with additional service in the reserves.  

This matter came to the Board of Veterans' Appeals (Board) from 
an April 2005 rating decision of a Department of Veterans Affairs 
(VA) Regional Office (RO).  This matter was remanded in December 
2009 for further development.  A review of the record shows that 
the RO has complied with all remand instructions by obtaining 
updated VA treatment records, providing the Veteran another VA 
examination, and issuing a supplemental statement of the case.  
See Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran appeared at a February 2009 Decision Review Officer 
(DRO) informal conference hearing and at a September 2009 hearing 
before the Board at the RO.  A February 2009 DRO informal 
conference report and a September 2009 hearing transcript are of 
record.    

In the April 2005 rating decision, the RO denied the Veteran's 
claim for entitlement to an increased rating for DDD involving 
the thoracic and lumbar spine(s) with Schmorl's node at T12-L1, 
L1-2, and L2-3 and mild disc bulging at L1-2, L2-3, and L5-S1, 
which at the time was evaluated as 20 percent disabling, 
effective January 1999.  The Veteran perfected appeal.  In 
October 2006, the DRO assigned a 40 percent disability rating, 
effective September 15, 2006.  Although an increased rating has 
been granted, the issue remains in appellate status, as the 
maximum schedular rating has not been assigned.  AB v. Brown, 6 
Vet. App. 35 (1993).  

The Board acknowledges the recent judicial holding in Rice v. 
Shinseki, 22 Vet. App. 447, 453-54 (2009).  In that decision, the 
United States Court of Appeals for Veterans Claims held that a 
request for a total rating based on individual unemployability 
(TDIU), whether expressly raised by the Veteran or reasonably 
raised by the record, is not a separate 'claim' for benefits, but 
rather, can be part of a claim for increased compensation.  In 
other words, if the claimant or the evidence of record reasonably 
raises the question of whether the Veteran is unemployable due to 
a disability for which an increased rating is sought, then part 
and parcel with the increased rating claim is the issue whether a 
TDIU is warranted as a result of that disability.  In the present 
case, there is no indication in the record that reasonably raised 
a claim of entitlement to a TDIU.


FINDINGS OF FACT

1.  Prior to September 15, 2006, the Veteran's service-connected 
DDD involving the thoracic and lumbar spine(s) with Schmorl's 
node at T12-L1, L1-2, and L2-3 and mild disc bulging at L1-2, L2-
3, and L5-S1 was not manifested by forward flexion of the 
thoracolumbar spine to 30 degrees or less, or favorable ankylosis 
of the entire thoracolumbar spine, nor did the disability result 
in incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months.   

2.  From September 15, 2006, the Veteran's service-connected DDD 
involving the thoracic and lumbar spine(s) with Schmorl's node at 
T12-L1, L1-2, and L2-3 and mild disc bulging at L1-2, L2-3, and 
L5-S1 has not been manifested by unfavorable ankylosis of the 
entire thoracolumbar spine, nor has the disability resulted in 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.




CONCLUSIONS OF LAW

1.  Prior to September 15, 2006, the criteria for entitlement to 
a disability evaluation in excess of 20 percent for the Veteran's 
service-connected DDD involving the thoracic and lumbar spine(s) 
with Schmorl's node at T12-L1, L1-2, and L2-3 and mild disc 
bulging at L1-2, L2-3, and L5-S1 had not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 
4.71a and Code 5242 (2006).

2.  From to September 15, 2006, the criteria for entitlement to a 
disability evaluation in excess of 40 percent for the Veteran's 
service-connected DDD involving the thoracic and lumbar spine(s) 
with Schmorl's node at T12-L1, L1-2, and L2-3 and mild disc 
bulging at L1-2, L2-3, and L5-S1 have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 
4.71a and Code 5242 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  

Duty to Notify

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service 
connection claim: 
1) veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a letter 
dated in December 2004.  The notification substantially complied 
with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to obtain 
evidence.  
                                                                           
The RO provided the appellant with additional notice in May 2008, 
subsequent to the April 2005 adjudication.  The notification 
substantially complied with the specificity requirements of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the 
five elements of a service connection claim; and Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of VA 
and the claimant to obtain evidence.
  
While the May 2008 notice was not provided prior to the initial 
adjudication, the claimant has had the opportunity to submit 
additional argument and evidence, and to meaningfully participate 
in the adjudication process.  The claim was subsequently 
readjudicated in July 2009 and July 2010 supplemental statements 
of the case, following the provision of notice in May 2008.

The United States Court of Appeals for Veterans Claims (Court), 
in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) purported to 
clarify VA's notice obligations in increased rating claims.  The 
Court held that a notice letter must inform the veteran that, to 
substantiate a claim, he or she must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  The 
Court also held that where the claimant is rated under a 
diagnostic code that contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by the 
claimant demonstrating a noticeable worsening or increase in 
severity of the disability and the effect that worsening has on 
the claimant's employment and daily life, the notice letter must 
provide at least general notice of that requirement.

The Board points out that the U.S. Court of Appeals for the 
Federal Circuit recently reversed the Court's holding in Vazquez, 
to the extent the Court imposed a requirement that VA notify a 
Veteran of alternative diagnostic codes or potential "daily 
life" evidence.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 
(Fed. Cir. Sept. 4, 2009).  Reviewing the December 2004 and May 
2008 correspondences in light of the Federal Circuit's decision, 
the Board finds that the Veteran has received 38 U.S.C.A. 
§ 5103(a)-compliant notice as to her increased rating claim.

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of her 
claims, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of the notice.  See Shinseki 
v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  
Duty to Assist

VA has obtained private and VA treatment records, assisted the 
Veteran in obtaining evidence, afforded the Veteran VA 
examinations in May 2009 and March 2010, and afforded the Veteran 
the opportunity to give testimony before a DRO in February 2009 
and before the Board at the RO in September 2009.  Following the 
September 2009 hearing before the Board at the RO, the record was 
held open for an additional 30 days to allow the Veteran to 
submit additional private treatment records.  Private treatment 
records were received in October 2009.  On two separate forms 
received in July 2010, the Veteran indicated that she did not 
have any additional evidence and to forward her case to the 
Board.  All known and available records relevant to the issues on 
appeal have been obtained and associated with the Veteran's 
claims file; and the Veteran and her representative have not 
contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.


Laws and Regulations

The present appeal involves the Veteran's claim that the severity 
of her service-connected DDD involving the thoracic and lumbar 
spine(s) with Schmorl's node at T12-L1, L1-2, and L2-3 and mild 
disc bulging at L1-2, L2-3, and L5-S1 warrants a higher 
disability rating.  Disability evaluations are determined by the 
application of the Schedule For Rating Disabilities, which 
assigns ratings based on the average impairment of earning 
capacity resulting from a service-connected disability.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  However, where an increase in the 
level of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  

Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is made.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following decision is therefore undertaken with consideration of 
the possibility that different ratings may be warranted for 
different time periods.   

The Veteran's service-connected DDD involving the thoracic and 
lumbar spine(s) with Schmorl's node at T12-L1, L1-2, and L2-3 and 
mild disc bulging at L1-2, L2-3, and L5-S1 has been rated by the 
RO under the provisions of Diagnostic Code 5242.  

Under the general rating formula for diseases and injuries of the 
spine, ratings are assigned as follows: 

A 20 percent rating is assigned when forward flexion of the 
thoracolumbar spine is greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine is 
greater than 15 degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine not greater 
than 120 degrees; or, the combined range of motion of the 
cervical spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis or abnormal 
kyphosis.

A 40 percent rating is assigned for unfavorable ankylosis of the 
entire cervical spine; or, forward flexion of the thoracolumbar 
spine 30 degrees or less; or favorable ankylosis of the entire 
thoracolumbar spine.

A 50 percent rating is awarded for unfavorable ankylosis of the 
entire thoracolumbar spine. 

A 100 percent rating is warranted for unfavorable ankylosis of 
the entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not limited 
to, bowel or bladder impairment, should be separately evaluated 
under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of the 
range of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  The normal combined range 
of motion of the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  The normal ranges of motion 
for each component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined range of 
motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual should be 
considered normal for that individual, even though it does not 
conform to the normal range of motion stated in Note (2).  
Provided that the examiner supplies an explanation, the 
examiner's assessment that the range of motion is normal for that 
individual will be accepted.

Note (4): Round each range of motion measurement to the nearest 
five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is 
a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal symptoms 
due to pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching.  Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and 
cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

5235 Vertebral fracture or dislocation; 5236 Sacroiliac injury 
and weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal 
stenosis; 5239 Spondylolisthesis or segmental instability; 5240 
Ankylosing spondylitis; 5241 Spinal fusion; 5242 Degenerative 
arthritis of the spine (see also diagnostic code 5003); and 5243 
Intervertebral disc syndrome

Intervertebral disc syndrome (preoperatively or postoperatively) 
may be evaluated either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation when 
all disabilities are combined.  See 38 C.F.R. § 4.25 (combined 
ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 weeks 
warrants a 20 percent evaluation.  Incapacitating episodes having 
a total duration of at least 4 weeks but less than 6 weeks during 
the past 12 months warrants a 40 percent evaluation.  A 60 
percent evaluation is warranted when there are incapacitating 
episodes having a total duration of at least 6 weeks during the 
past 12 months.

Factual Background

In a letter dated in January 2005, her employer reported that the 
Veteran's prescribed medication did not help her conditions.  The 
Veteran additionally submitted statements from her friends and 
family, who altogether stated that the Veteran had back pain that 
affected her life and personality.  The Board notes here, in 
passing, that service connection has already been established for 
depression associated with the low back disability.  That issue 
is not before the Board. 
  
The Veteran was afforded a VA examination in February 2005.  She 
reported that she had no incapacitating episodes.  Upon physical 
examination, it was noted that she had 60 degrees of forward 
flexion that was limited by pain and muscle spasms into right 
erector spinae group.  She had 20 degrees lateral flexion 
bilaterally also limited by pain in the erector spinae group.  
She had 45 degrees of rotation with mild pain, but was not 
limited by pain.  There was no hyperextension as she had extreme 
pain in the back.  The assessment was degenerative disc disease 
involving the thoracic spine and lumbar spine with Schmorl's 
nodes at T12 through L1, L1-2, and L2-3 with mild disc bulging at 
L1-2, L2-3 and L5-S1; and sacroiliac joint dysfunction with 
chronic muscle spasms.  The VA examiner stated that it was within 
reason to believe the Veteran had lost between 20 percent and 30 
percent of her range of motion, strength, coordination and 
endurance associated with her lumbar spine and chronic muscle 
spasms, with right-sided sacroiliac joint dysfunction causing 
symptoms into her right leg, which the VA examiner noted was 
unchanged from her last examination, other than that she had more 
sacroiliac joint pain and back spasms.      

A February 2005 VA physical therapy treatment record shows that 
the Veteran rated her pain 6-7 on a scale of 1 to 10 (with 10 
being the worst pain).  She noticed that her pain was aggravated 
by physical activities and sitting/standing for long periods.  
The pain was eased by rest and changing positions.  She felt the 
worse pain at the end of the day.  The physical therapist 
reported that the Veteran had normal lumbar spine radiographs.  
For flexion, the physical therapist observed that the Veteran 
could touch her mid-shin.  Extension, bilateral side bending, and 
bilateral rotation were all 75 percent.  The assessment was 
hypomobile lumbar with pain limiting extension.  The physical 
therapist characterized the Veteran's pain as chronic and noted 
that it worsened with inactivity.  

June 2005 and July 2005 VA treatment records show that range of 
motion of the lumbar spine is approximately 50 percent of normal 
in flexion and extension, within limitation of the Veteran's 
efforts.  The assessment was chronic lumbar pain.  It was noted 
that the Veteran has somewhat decreased range of motion, although 
effort at range of motion also appeared somewhat limited.  It was 
additionally noted the Veteran's pain reports appeared 
significantly out of proportion to observed pathology or physical 
examination abnormalities.  

A February 2006 letter from David A. Day, D.C., P.C. shows that 
on a scale of 1 to 10 (with 10 indicating excruciating pain), the 
Veteran rated her low back pain a 10.  Ranges of motion were as 
follows: flexion was to 55 degrees pain grade II; extension was 
to 5 degrees pain grade IV in lumbosacral area; right lateral 
flexion was to 15 degrees; left lateral flexion was to 10 
degrees; right rotation was to 25 degrees and left rotation was 
to 20 degrees.  The diagnosis was thoracic and lumbar spine 
subluxation.

In another letter from Dr. Day dated in September 15, 2006, Dr. 
Day diagnosed lumbosacral strain/sprain, intervertebral disc 
syndrome, and degeneration of thoracic and lumbar spine.  Flexion 
of the thoracolumbar spine was reported to be to 20 degrees.

The Veteran visited Dr. Day on two occasions in February 2009 for 
her back.  On the first occasion, when asked to rate her pain on 
a scale of 1 to 10 (with 10 being the worse pain), she rated her 
upper back pain a 9, and her lower back pain a 10.  Ranges of 
motion were as follows: 30 degrees with marked pain in her 
lumbosacral bilaterally; extension was to 0 degrees with positive 
response elicited in her lumbosacral bilaterally; left lateral 
flexion was to 15 degrees with marked pain in her thoracolumbar 
bilaterally; right lateral flexion at 10 degrees with moderate 
pain in her thoracolumbar left greater than right; left rotation 
was to 20 degrees with moderate pain in her thoracolumbar on the 
left; and right rotation was to 25 degrees with moderate pain in 
her thoracolumbar right greater than left.  Dr. Day diagnosed 
lumbar intervertebral disk degeneration, sprain/strain, and 
subluxation. 

On the second occasion, the Veteran again rated her upper back 
pain a 9, and her lower back pain a 10 on a scale of 1 to 10 
(with 10 being the worst pain).  Dr. Day observed that the 
extension of the Veteran's lower back is significantly 
restricted, with thoracolumbar region more painful than 
lumbosacral area.  When comparing x-rays, Dr. Day reported that 
there are degenerative changes no evidence between L2-3 and L1-2 
that were pronounced as the prior films.  To Dr. Day, this 
indicated posttraumatic arthritis in the area of subluxation.  He 
again diagnosed lumbar intervertebral disk degeneration, 
sprain/strain, and subluxation. 
  
When the Veteran was afforded a VA examination in May 2009, 
ranges of motion were as follows: 25 degrees flexion, 0 degrees 
extension limited by painful spasm, 25 degrees right rotation, 30 
degrees left rotation, and 15 degrees of lateral flexion 
bilaterally.  The VA examiner diagnosed thoracolumbar spine 
degenerative disc disease with Schmorl's node at T-12, L1, L1-2, 
and L2-3 and mild disc bulging at L1-2, L2-3 and L5-S1.  The VA 
examiner opined approximately 5 to 10 degrees of loss of range of 
motion of her thoracolumbar spine associated with repetitive 
activity painful flare-up episodes.  The VA examiner further 
opined that the Veteran would have moderate weakness, mild to 
moderate fatigability, and mild loss of coordination secondary to 
repetitive activities of her thoracolumbar spine.  With regard to 
activities of daily living, the VA examiner reported that the 
Veteran is able to care for herself without any limitations, but 
was limited in her recreational activities, chores around the 
house, overhead activities, as well as prolonged standing and 
walking-type activities.   

A September 2009 Kaiser Permanente treatment record shows that 
the Veteran reported chronic back pain with Vicodin use.   

When the Veteran was afforded a VA examination in March 2010, 
range of motion was recorded.  The Veteran's flexion was to 15 
degrees.  When asked to straighten up and bend backwards, she 
replied that she could do neither due to pain.  The VA examiner 
commented that the tilting of the lower back is to 10 degrees, 10 
degrees.  Right side was 8 degrees.  Left side was 25 degrees, 22 
degrees, and 22 degrees.  Rotation to the right was 62 degrees, 
60 degrees, and 60 degrees.  Rotation to the left was 45 degrees, 
44 degrees, and 42 degrees.  The VA examiner diagnosed mechanical 
low back and midback pain with recurring muscle spasms and 
fatigue.  The VA examiner did not see evidence on x-rays of 
degenerative arthritis.  

Analysis

I.  Prior to September 15, 2006

A rating in excess of 20 percent prior to September 15, 2006, is 
not warranted.  A rating of 40 percent is not for application 
since the evidence shows that flexion was not limited to 30 
degrees or less until September 15, 2006.  Also, there was no 
evidence of ankylosis.

Additionally, the evidence does not show incapacitating episodes 
to warrant a higher rating under Diagnostic Code 5243 for rating 
intervertebral disc syndrome based on incapacitating episodes.  
As reflected in the February 2005 VA examination report, the 
Veteran denied incapacitating episodes.  Some evidence suggests 
that it was recommended that the Veteran take breaks to lay down 
for 10 minutes every two hours while at work.  However, the Board 
does not view this is evidence of incapacitating episodes.  

The Board notes that a separate rating of 20 percent has already 
been established for sacroiliac joint dysfunction with chronic 
muscle spasm (claimed as sciatica, right leg).  However, there is 
no evidence showing any other associated neurologic abnormalities 
to warrant a separate rating under another diagnostic code 
pursuant to Note (1) of the general rating formula for disease 
and injuries of the spine.    

As a general matter, in evaluating musculoskeletal disabilities, 
the VA must determine whether the joint in question exhibits 
weakened movement, excess fatigability, or incoordination, and 
whether pain could significantly limit functional ability during 
flare-ups, or when the joint is used repeatedly over a period of 
time. See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 
4.40, 4.45.  However, a higher compensation is not warranted 
under these provisions because there is no persuasive evidence of 
additional functional loss due to pain, weakness, fatigue, or 
incoordination which would limit motion to such a degree so as to 
warrant a rating of 40 percent.

II.  From September 15, 2006   

Based on the private medical evidence dated September 15, 2006, 
showing limitation of flexion to 20 degrees, the RO increased the 
rating to 40 percent effective that date.  The Board is unable to 
find any persuasive evidence to warrant an even higher rating. 

Based on the pertinent medical evidence of record, under the 
general rating formula for disease and injuries of the spine, 
Diagnostic Codes 5235-5243, a higher rating in excess of 40 
percent is not warranted.  While the Veteran testified at the 
September 2009 hearing before the Board at the RO that she was 
probably semi-ankylosed and complained of stiffness when she 
underwent a VA examination in March 2010, the VA examiner who 
examined the Veteran in March 2010 and reviewed her entire claims 
file did not diagnose ankylosis.  Moreover, there is no medical 
evidence of record reflecting any diagnosis of ankylosis.  Thus, 
a 50 percent rating is not warranted because there is no evidence 
of unfavorable ankylosis of the entire thoracolumbar spine; and a 
100 percent rating is not for application because there is no 
evidence of unfavorable ankylosis of the entire spine.  

Further, the evidence does not show incapacitating episodes of at 
least 6 weeks to warrant a 60 percent rating under Diagnostic 
Code 5243 for rating intervertebral disc syndrome based on 
incapacitating episodes.  At the February 2009 DRO hearing, the 
Veteran testified that she often required bedrest that she 
believed was necessary for her low back disability.  A September 
2009 treatment record from Kaiser Permanente shows that she and 
her doctor described possible bedrest due to her twin pregnancy.  
While she did testify at the September 2009 hearing before the 
Board at the RO, that a VA doctor had her on bedrest several 
times throughout the day, she clarified that there was no weekly-
type periods in which a doctor instructed her not to return to 
work for a week or so.  A March 2010 VA examination report showed 
that she was on bedrest due to her last pregnancy.  

At the September 2009 hearing before the Board at the RO, the 
Veteran noted that she was on pain medication during her VA 
examination.  She reported that without medication, her range of 
motion would be limited.  In other words, the Veteran asserts 
that the range of motion reflected in VA examination reports are 
not an accurate reflection of her range of motion without 
medication.  The Board notes that for the Veteran to be assigned 
a rating in excess of 40 percent, she would have to have no range 
of motion and be diagnosed with ankylosis.  There is no 
reasonable interpretation of the evidence which suggests 
ankylosis.  

The Board acknowledges that at the September 2009 hearing before 
the Board, the Veteran's representative appears to have requested 
consideration of separate ratings for degenerative disc disease 
and for limitation of motion.  The Board's reading of the 
pertinent regulation is that degenerative disc disease may be 
evaluated either under the General Rating Formula for Diseases 
and Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes, 
whichever method results in the higher evaluation when all 
disabilities are combined.      

Extraschedular Consideration

In general, the schedular disability evaluations are determined 
by the application of a schedule of ratings which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  The application of such schedular criteria was 
discussed in great detail above.  To accord justice in an 
exceptional case where the schedular standards are found to be 
inadequate, the RO is authorized to refer the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  38 
C.F.R. § 3.321(b)(1)).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  Id.  The Court has 
held that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance; however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all potential 
theories of entitlement to a benefit under the law and 
regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court 
further held that the Board must address referral under 38 C.F.R. 
§3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might consider 
exceptional or unusual.   Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified 
the analytical steps necessary to determine whether referral for 
extraschedular consideration is warranted.  Either the RO or the 
Board must first determine whether the schedular rating criteria 
reasonably describe the veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating criteria do 
reasonably describe the veteran's disability level and 
symptomatology, the assigned schedular evaluation is adequate, 
referral for extraschedular consideration is not required, and 
the analysis stops.

If the RO or the Board finds that the schedular evaluation does 
not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether the veteran's exceptional disability picture includes 
other related factors such as marked interference with employment 
and frequent periods of hospitalization.  Id. at 116.  If this is 
the case, then the RO or the Board must refer the matter to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for the third step of the analysis, 
determining whether justice requires assignment of an 
extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit squarely 
with the criteria found in the relevant Diagnostic Codes for the 
disability at issue.  In short, the rating criteria contemplate 
not only her symptoms but the severity of her disability. For 
these reasons, referral for extraschedular consideration is not 
warranted.


ORDER

The appeal is denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


